Case 2:18-cv-02612-SVW-AGR Document 177-1 Filed 12/23/19 Page 1 of 32 Page ID
                                 #:3216


  1   SAXENA WHITE P.A.                                    KAPLAN FOX &
      Maya Saxena                                          KILSHEIMER LLP
  2   Joseph E. White, III                                 Justin B. Farar (211556)
      Lester R. Hooker (241590)                            12400 Wilshire Boulevard
  3   7777 Glades Road, Suite 300                          Suite 820
      Boca Raton, FL 33434                                 Los Angeles, CA 90025
  4   Telephone: (561) 394-3399                            Telephone: 310.575.8604
      Facsimile: (561) 394-3382                            Facsimile: 310.444.1913
  5   E-mail: msaxena@saxenawhite.com                      E-mail: jfarar@kaplanfox.com
             jwhite@saxenawhite.com
  6          lhooker@saxenawhite.com                       -and-
  7   -and-                                                Laurence D. King (206423)
                                                           Mario M. Choi (243409)
  8   Steven B. Singer                                     1999 Harrison Street, Suite 1560
      10 Bank Street, 8th Floor                            Oakland, CA 94612
  9   White Plains, NY 10606                               Telephone: 415.772.4700
      Telephone: (914) 437-8551                            Facsimile: 415.772.4707
 10   Facsimile: (888) 631-3611                            Email: lking@kaplanfox.com
      E-mail: ssinger@saxenawhite.com                            mchoi@kaplanfox.com
 11
      Lead Counsel for Lead Plaintiff                      Liaison Counsel for Lead Plaintiff
 12   and the Class                                        and the Class
 13
                            UNITED STATES DISTRICT COURT
 14                        CENTRAL DISTRICT OF CALIFORNIA
 15
      LEON D. MILBECK, on behalf of             )      No. 2:18-cv-02612-SVW-AGR
 16   himself and all others similarly situated )
                                                )      CLASS ACTION
 17                      Plaintiff,             )
                                                )
 18         vs.                                 )      LEAD PLAINTIFF’S
                                                )      MEMORANDUM OF POINTS
 19   TRUECAR, INC., et al.,                    )      AND AUTHORITIES IN
                                                )      SUPPORT OF MOTION FOR
 20                      Defendants.            )      FINAL APPROVAL OF
                                                )      PROPOSED CLASS ACTION
 21                                             )      SETTLEMENT
                                                )
 22
 23
 24
 25
 26
 27
 28
              LEAD PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION FOR FINAL
                                                    APPROVAL OF PROPOSED CLASS ACTION SETTLEMENT

                                                                            Case No. 2:18-cv-02612-SVW
Case 2:18-cv-02612-SVW-AGR Document 177-1 Filed 12/23/19 Page 2 of 32 Page ID
                                 #:3217


                                               TABLE OF CONTENTS
  1
  2   I.     INTRODUCTION ............................................................................................. 1
  3   II.    THE SETTLEMENT WARRANTS FINAL APPROVAL .............................. 4
  4                  Lead Plaintiff and Lead Counsel Have Adequately
                     Represented the Class ............................................................................... 6
  5
                     The Settlement is the Result of Arm’s Length Negotiations .................... 7
  6
                     The Relief Provided for the Settlement Class is Adequate ...................... 9
  7
                                  The Amount Offered in the Settlement Weighs in
  8                               Favor of Final Approval ............................................................. 9
  9                               The Settlement Weighs the Strength of Lead
                                  Plaintiff’s Claims with the Substantial Risks of
 10                               Continuing Litigation................................................................ 10
 11                               The Proposed Method for Distributing Relief to
                                  the Settlement Class is Effective .............................................. 13
 12
                                  Lead Counsel’s Fee and Expense Request is Fair
 13                               and Reasonable ......................................................................... 14
 14                               The Parties Have No Side Agreements Besides
                                  Opt-Outs.................................................................................... 15
 15
                                  All Settlement Class Members are Treated
 16                               Equitably ................................................................................... 15
 17                  The Extent of Discovery Completed and the Stage of the
                     Proceedings Favor Final Settlement Approval ....................................... 16
 18
                     The Risk of Maintaining a Class Action Supports Approval ................. 17
 19
                     The Experience and Views of Counsel Favor Settlement ...................... 17
 20
                     The Positive Reaction of the Class Supports Settlement
 21                  Approval ................................................................................................. 18
 22   III. NOTICE TO THE SETTLEMENT CLASS SATISFIED THE
           REQUIREMENTS OF RULE 23, DUE PROCESS, AND THE
 23        PSLRA ............................................................................................................ 19
 24   IV. THE PLAN OF ALLOCATION IS FAIR, REASONABLE AND
           ADEQUATE................................................................................................... 22
 25
      V. CONCLUSION ................................................................................................ 24
 26
 27
 28
              LEAD PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION FOR FINAL
                                                    APPROVAL OF PROPOSED CLASS ACTION SETTLEMENT
                                                                 Case No. 2:18-cv-02612-SVW-AGR —Page ii
Case 2:18-cv-02612-SVW-AGR Document 177-1 Filed 12/23/19 Page 3 of 32 Page ID
                                 #:3218


                                        TABLE OF AUTHORITIES
  1
                                                                                                           Page(s)
  2
      CASES
  3
  4   Canh Le v. DIRECTV, LLC,
       2018 WL 5928192 (C.D. Cal. May 15, 2018) ..................................................... 14
  5
      Cheng Jiangchen v. Rentech, Inc.,
  6
       2019 WL 5173771 (C.D. Cal. Oct. 10, 2019) ............................................... passim
  7
      Churchill Village LLC v. Gen. Elec.,
  8    361 F.3d 566 (9th Cir. 2004) ................................................................................ 18
  9
      City of Detroit v. Grinnell Corp.,
 10     495 F.2d 448 (2nd Cir. 1974) ............................................................................... 10
 11   City of Providence v. Aeropostale, Inc.,
 12     2014 WL 1883494 (S.D.N.Y. May 9, 2014)........................................................ 19
 13   Class Plaintiffs v. City of Seattle,
 14     955 F.2d 1268 (9th Cir. 1992)........................................................................ 13, 22

 15   Destefano v. Zynga, Inc.,
       2016 WL 537946 (N.D. Cal. Feb. 11, 2016) ....................................................... 21
 16
 17   Hanlon v. Chrysler Corp.,
       150 F.3d 1011 (9th Cir. 1998)...................................................................... 3, 5, 11
 18
      Harris v. U.S. Physical Therapy, Inc.,
 19    2012 WL 3277278 (D. Nev. July 18, 2012)......................................................... 18
 20
      Hefler v. Wells Fargo & Co.,
 21    2018 WL 4207245 (N.D. Cal. Sept. 4, 2018) ........................................................ 8
 22   Hefler v. Wells Fargo & Co.,
 23    2018 WL 6619983 (N.D. Cal. Dec. 18, 2018) ....................................... 5, 6, 14, 21
 24   In re Amgen Inc. Sec. Litig.,
 25     2016 WL 10571773 (C.D. Cal. Oct. 25, 2016) ...................................................... 4

 26   In re Carrier IQ, Inc. Consumer Privacy Litig.,
        2016 WL 4474366 (N.D. Cal. Aug. 25, 2016) .................................................... 15
 27
 28
              LEAD PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION FOR FINAL
                                                    APPROVAL OF PROPOSED CLASS ACTION SETTLEMENT
                                                                Case No. 2:18-cv-02612-SVW-AGR —Page iii
Case 2:18-cv-02612-SVW-AGR Document 177-1 Filed 12/23/19 Page 4 of 32 Page ID
                                 #:3219


      In re China Med. Corp. Sec. Litig.,
  1
        2014 WL 12581781 (C.D. Cal. Jan. 7, 2014) ........................................................ 8
  2
      In re Extreme Networks, Inc. Sec. Litig.,
  3     2019 WL 3290770 (N.D. Cal. July 22, 2019) ............................................... passim
  4
      In re Immune Response Sec. Litig.,
  5     497 F. Supp. 2d 1166 (S.D. Cal. 2007) ................................................................ 17
  6   In re LJ Int'l Inc. Sec. Litig.,
  7     2009 WL 10669955 (C.D. Cal. Oct. 19, 2009) .................................................... 10
  8   In re Neopharm, Inc. Sec. Litig.,
  9     705 F.Supp.2d 946 (N.D. Ill. 2010) ..................................................................... 11

 10   In re Omnivision Tech. Inc.,
        559 F.Supp.2d 1036 (N.D. Cal. 2008) ..................................................... 12, 15, 22
 11
 12   In re Oracle Corp. Sec. Litig.,
        627 F.3d 376 (9th Cir. 2010) ................................................................................ 11
 13
      In re Oracle Sec. Litig.,
 14     1994 WL 502054 (N.D. Cal. June 18, 1994) ....................................................... 22
 15
      In re Vivendi Universal, S.A., Sec. Litig.,
 16     2012 WL 362028 (S.D.N.Y. Feb. 6, 2012) .......................................................... 12
 17   In re Zynga Inc. Secs. Litig.,
 18     2015 WL 6471171 (N.D. Cal. Oct. 27, 2015).................................................. 7, 15
 19   International Broth. Of Elec. Workers Local 697 Pension Fund v.
 20     Int’l Game Tech., Inc.,
        2012 WL 5199742 (D. Nev. Oct. 19, 2012) ........................................................ 10
 21
      Loritz v. Exide Techs.,
 22
        2016 WL 7246076 (C.D. Cal. June 15, 2016) ..................................................... 14
 23
      Milbeck v. TrueCar, Inc.,
 24    2019 WL 2353010 (C.D. Cal. May 24, 2019) ....................................................... 6
 25
      Mild v. PPG Indus., Inc.,
 26    2019 WL 3345714 (C.D. Cal. July 25, 2019) .................................................. 9, 15
 27
 28
              LEAD PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION FOR FINAL
                                                    APPROVAL OF PROPOSED CLASS ACTION SETTLEMENT
                                                                Case No. 2:18-cv-02612-SVW-AGR —Page iv
Case 2:18-cv-02612-SVW-AGR Document 177-1 Filed 12/23/19 Page 5 of 32 Page ID
                                 #:3220


      Mullane v. Central Hanover Bank & Trust Co.,
  1
       339 U.S. 306 (1950) ............................................................................................. 19
  2
      Nat’l Rural Telecomms. Coop. v. DIRECTV, Inc.,
  3    221 F.R.D. 523 (C.D. Cal. 2004) ............................................................. 11, 12, 18
  4
      Officers for Justice v. Civil Serv. Comm'n of City and
  5     County of San Francisco,
  6     688 F.2d 615 (9th Cir. 1982) .......................................................................... 1, 6, 9

  7   Pataky v. Brigantine, Inc.,
        2018 WL 3020159 (S.D. Cal. June 18, 2018) ........................................................ 7
  8
  9   Riker v. Gibbons,
        2010 WL 4366012 (D. Nev. Oct. 28, 2010) ........................................................ 11
 10
      Rodriguez v. West. Pub. Corp.,
 11     563 F.3d 948 (9th Cir. 2009) .......................................................................... 19, 20
 12
      Silber v. Mabon,
 13     18 F.3d 1449 (9th Cir. 1994) ................................................................................ 19
 14   Sudunagunta v. NantKwest, Inc.,
 15     2019 WL 2183451 (C.D. Cal. May 13, 2019) ......................................... 12, 16, 18
 16   Todd v. STAAR Surgical Co.,
 17     2017 WL 4877417 (C.D. Cal. Oct. 24, 2017) .................................................. 7, 16

 18   Unutoa v. Interstate Hotels & Resorts, LLC,
       2016 WL 7496127................................................................................................ 14
 19
 20   Vizcaino v. Microsoft Corp.,
        290 F.3d 1043 (9th Cir. 2002).............................................................................. 14
 21
      Vizcaino v. U.S. Dist. Court,
 22
        173 F.3d 713 (9th Cir. 1999) ................................................................................ 17
 23
      STATUTES
 24
      15 U.S.C. § 78u-4(a)(7) ........................................................................................... 20
 25
 26   RULES

 27   Fed. R. Civ. P. 23(e) ......................................................................................... passim
 28
              LEAD PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION FOR FINAL
                                                    APPROVAL OF PROPOSED CLASS ACTION SETTLEMENT
                                                                 Case No. 2:18-cv-02612-SVW-AGR —Page v
Case 2:18-cv-02612-SVW-AGR Document 177-1 Filed 12/23/19 Page 6 of 32 Page ID
                                 #:3221



  1
      Fed. R. Civ. P. 23(c)(1)............................................................................................ 17
  2
      OTHER AUTHORITIES
  3
      4 Alba Conte & Herbert B. Newberg, Newberg on Class Actions § 11:50
  4
        (4th ed. 2002) ....................................................................................................... 11
  5
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
              LEAD PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION FOR FINAL
                                                    APPROVAL OF PROPOSED CLASS ACTION SETTLEMENT
                                                                Case No. 2:18-cv-02612-SVW-AGR —Page vi
Case 2:18-cv-02612-SVW-AGR Document 177-1 Filed 12/23/19 Page 7 of 32 Page ID
                                 #:3222



  1         Pursuant to Rule 23(e) of the Federal Rules of Civil Procedure, Court-
  2   appointed Lead Plaintiff and Class Representative Oklahoma Police Pension and
  3   Retirement Fund (“Class Representative,” “Lead Plaintiff,” or “Plaintiff”)
  4   respectfully submits this memorandum of law in support of its motion for final
  5   approval of the Settlement, and approval of the proposed Plan of Allocation.1
  6   I.    INTRODUCTION
  7         After nearly two years of intensely hard-fought litigation, Lead Plaintiff is
  8   pleased to present the Settlement for the Court’s consideration and final approval.
  9   The Settlement provides for the payment of $28.25 million in cash for the benefit
 10   of the Settlement Class, and is an exceptional recovery for the Class, representing
 11   approximately 12% to 43% of the Class’s potential recoverable damages—
 12   multiples ahead of the typical recovery in securities class actions.           Significantly,
 13   the Settlement is the embodiment of the Ninth Circuit’s “policy favoring
 14   settlement, particularly in class actions,” securing an immediate and meaningful
 15   benefit for the Settlement Class that avoids the risk, delay and expense inherent in
 16   years of continued litigation.        Cheng Jiangchen v. Rentech, Inc., 2019 WL
 17   5173771, at *5 (C.D. Cal. Oct. 10, 2019) (Wu, J.); Officers for Justice v. Civil
 18   Serv. Comm'n of City and County of San Francisco, 688 F.2d 615, 625 (9th Cir.
 19   1982) (“[V]oluntary conciliation and settlement are the preferred means of dispute
 20   resolution. This is especially true in complex class action litigation”).
 21
      1
 22     Lead Plaintiff respectfully refers the Court to the accompanying Declaration of
      Lester R. Hooker in Support of Lead Plaintiff’s Motion for Final Approval of Class
 23   Action Settlement, the Plan of Allocation, and Request for Attorneys’ Fees and
      Expenses (“Hooker Decl.”) for a detailed description of the case and the
 24   Settlement. Unless otherwise noted, capitalized terms have the meaning set forth
      in the Stipulation and Agreement of Settlement, dated August 2, 2019 (ECF No.
 25   172, the “Stipulation”). Additionally, unless otherwise indicated, all emphasis in
      this brief has been added, and all internal citations and quotation marks have been
 26   omitted. On October 15, 2019, the Court preliminarily approved the Settlement
      and the Notice plan. On or about November 12, 2019, Defendants caused the
 27   $28.25 million Settlement Amount to be deposited into an escrow account for the
      benefit of the Settlement Class.
 28
            LEAD PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION FOR FINAL
                                                  APPROVAL OF PROPOSED CLASS ACTION SETTLEMENT
                                                               Case No. 2:18-cv-02612-SVW-AGR —Page 1
Case 2:18-cv-02612-SVW-AGR Document 177-1 Filed 12/23/19 Page 8 of 32 Page ID
                                 #:3223



  1         Indeed, Lead Plaintiff and Lead Counsel recognized that if they had
  2   proceeded with the litigation, they would have faced significant risks and obstacles
  3   in establishing at summary judgment and trial all of the elements of their claims,
  4   including damages. The gravamen of Lead Plaintiff’s claims is that, throughout
  5   the Class Period, Defendants misrepresented TrueCar’s business and failed to
  6   disclose to investors that TrueCar’s most important and largest “affinity” partner,
  7   United Services Automobile Association (“USAA”), had informed Defendants that
  8   it planned to significantly redesign its car-buying website before gaining access to
  9   the TrueCar website, which change would significantly decrease web traffic and
 10   negatively impact TrueCar’s financial results.             Plaintiff further alleged that
 11   TrueCar’s stock price was artificially inflated as a result of Defendants’ false and
 12   misleading statements, and that TrueCar’s stock price declined over 35% when the
 13   truth regarding Defendants’ misrepresentations was revealed.
 14         While Lead Plaintiff and Lead Counsel strongly believed in the merits of
 15   their claims, Defendants vehemently disputed both liability and damages, and at
 16   summary judgment and trial would have argued, inter alia, that (1) they did not
 17   know about the USAA website redesign until very shortly before that redesign was
 18   implemented; (2) they did not know that such redesign would have a negative
 19   impact on the Company; (3) their statements accurately described the state of
 20   TrueCar’s business, were forward-looking statements protected by the PSLRA
 21   Safe Harbor, and/or fully informed investors of the risks of which Plaintiff
 22   complained; and (4) Defendants’ statements accurately reported during the Class
 23   Period that TrueCar’s business was performing at record levels and management
 24   was rightly confident about the Company’s fiscal future. Defendants also had
 25   viable arguments that not all of the decline in the stock price that occurred at the
 26   end of the Class Period was related to Plaintiff’s allegations, but rather was related
 27   to myriad other factors unrelated to the alleged fraud. Significantly, had the Court
 28
            LEAD PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION FOR FINAL
                                                  APPROVAL OF PROPOSED CLASS ACTION SETTLEMENT
                                                               Case No. 2:18-cv-02612-SVW-AGR —Page 2
Case 2:18-cv-02612-SVW-AGR Document 177-1 Filed 12/23/19 Page 9 of 32 Page ID
                                 #:3224



  1   or a jury accepted these arguments, either in whole or in part, damages in the case
  2   would have been dramatically reduced, or even eliminated.
  3         By the time the Parties agreed to the Settlement, Lead Plaintiff had
  4   developed a full and clear understanding of the strengths and weaknesses of the
  5   claims and defenses asserted in this Action. Indeed, the Settlement is the product
  6   of Lead Plaintiff’s extensive litigation efforts, including: (i) a thorough
  7   investigation, which included locating and interviewing numerous confidential
  8   witnesses who provided Lead Plaintiff with significant information relevant to its
  9   claims; (ii) the filing of a highly detailed amended complaint; (iii) consultation
 10   with various industry experts; (iv) successfully opposing Defendants’ motion to
 11   dismiss; (v) engaging in extensive class certification discovery and successfully
 12   moving for class certification; (vi) engaging in comprehensive fact discovery,
 13   including obtaining, reviewing, and analyzing approximately 3.5 million pages of
 14   documents on an expedited schedule; (vii) engaging in significant discovery
 15   motion practice; (viii) defending depositions of Lead Plaintiff’s Executive
 16   Director, Lead Plaintiff’s investment manager, and Lead Plaintiff’s expert on
 17   market efficiency, and preparing for 24 fact witness depositions; (ix) the
 18   submission of multiple, detailed mediation statements setting forth Plaintiff’s
 19   positions on the hotly disputed issues in the case; and (x) two formal mediation
 20   sessions before noted mediators involving rigorous and extensive negotiations.
 21         In light of the result achieved, the risks of litigating this Action, and the
 22   substantial delay that would be entailed in the continued litigation of this action
 23   through trial and the inevitable subsequent appeals, Lead Plaintiff and Lead
 24   Counsel strongly believe that the Settlement is a highly favorable result for the
 25   Settlement Class that is supported by each of the factors set forth by the Ninth
 26   Circuit in Hanlon v. Chrysler Corp., 150 F.3d 1011, 1026 (9th Cir. 1998) and the
 27   recently amended Rule 23(e)(2). The Settlement—which has been endorsed by
 28
           LEAD PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION FOR FINAL
                                                 APPROVAL OF PROPOSED CLASS ACTION SETTLEMENT
                                                              Case No. 2:18-cv-02612-SVW-AGR —Page 3
Case 2:18-cv-02612-SVW-AGR Document 177-1 Filed 12/23/19 Page 10 of 32 Page ID
                                  #:3225



   1   Mr. Jed Melnick, who is a highly qualified, respected, and independent mediator,
   2   as well as by Lead Plaintiff, a sophisticated institutional investor—eliminates these
   3   substantial risks and provides an immediate $28.25 million cash recovery to the
   4   Settlement Class. Accordingly, Lead Plaintiff respectfully submits that the Court
   5   should approve the Settlement as fair, adequate and reasonable.
   6         Lead Plaintiff also requests that the Court approve the proposed Plan of
   7   Allocation for the Net Settlement Fund. The Plan of Allocation is designed to
   8   equitably distribute the Settlement Fund proceeds on a pro rata basis to Authorized
   9   Claimants. It was prepared with the assistance of Lead Plaintiff’s damages expert,
 10    who calculated the artificial inflation in the prices of TrueCar common stock
 11    during the Settlement Class Period, and is substantially similar to numerous other
 12    plans that have been approved in this District and around the country as fair,
 13    adequate, and reasonable.
 14    II.   THE SETTLEMENT WARRANTS FINAL APPROVAL
 15          The Ninth Circuit and courts around the country recognize that there is a
 16    “strong judicial policy that favors settlements, particularly where complex class
 17    action litigation is concerned.” In re Amgen Inc. Sec. Litig., 2016 WL 10571773,
 18    at *2 (C.D. Cal. Oct. 25, 2016). “Settlement is the offspring of compromise; the
 19    question we address is not whether the final product could be prettier, smarter or
 20    snazzier, but whether it is fair, adequate and free from collusion.” Rentech, 2019
 21    WL 5173771, at *5.
 22          Federal Rule of Civil Procedure 23(e) set forth the procedures for approval
 23    of class action settlements. Under recent amendments to the Federal Rules of Civil
 24    Procedure, district courts must now consider a list of factors delineated in Rule
 25    23(e)(2), which are similar to the Ninth Circuit’s longstanding factors and
 26    considerations:
 27
 28
             LEAD PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION FOR FINAL
                                                   APPROVAL OF PROPOSED CLASS ACTION SETTLEMENT
                                                                Case No. 2:18-cv-02612-SVW-AGR —Page 4
Case 2:18-cv-02612-SVW-AGR Document 177-1 Filed 12/23/19 Page 11 of 32 Page ID
                                  #:3226



   1         (A)    the class representatives and class counsel have adequately
   2                represented the class;
   3         (B)    the proposal was negotiated at arm’s length;
   4         (C)    the relief provided for the class is adequate, taking into account:
   5                (i)     the costs, risks, and delay of trial and appeal;
   6                (ii) the effectiveness of any proposed method of distributing relief
                    to the class, including the method of processing class-member claims;
   7
                    (iii) the terms of any proposed award of attorney’s fees, including
   8                timing of payment; and
   9                (iv)    any agreement required to be identified under Rule 23(e)(3);
                    and
 10
             (D)     the proposal treats class members equitably relative to each other.
 11
 12          These factors do not “displace” any previously adopted factors, but “focus
 13    the court and the lawyers on the core concerns of procedure and substance that
 14    should guide the decision whether to approve the proposal.” Rentech, 2019 WL
 15    5173771, at *4 (citing FED. R. CIV. P. 23(e) Advisory Committee’s Note to 2018
 16    amendment, 324 F.R.D. 904, 918). “Accordingly, the Court [should] appl[y] the
 17    framework set forth in Rule 23, while continuing to draw guidance from the Ninth
 18    Circuit’s factors and relevant precedent.” Hefler v. Wells Fargo & Co., 2018 WL
 19    6619983, at *4 (N.D. Cal. Dec. 18, 2018) (“Hefler II”).
 20          The Ninth Circuit considers the following Hanlon factors in determining
 21    whether a proposed settlement is fair, adequate, and reasonable: (1) the strength of
 22    plaintiffs’ case; (2) the risk, expense, complexity, and likely duration of further
 23    litigation; (3) the risk of maintaining class action status throughout the trial; (4) the
 24    amount offered in settlement; (5) the extent of discovery completed and the stage
 25    of the proceedings; (6) the experience and views of counsel; (7) the presence of a
 26    governmental participant; and (8) reaction of the class members to the proposed
 27    settlement. Hanlon v. Chrysler Corp., 150 F.3d 1011, 1026 (9th Cir. 1998). “The
 28
             LEAD PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION FOR FINAL
                                                   APPROVAL OF PROPOSED CLASS ACTION SETTLEMENT
                                                                Case No. 2:18-cv-02612-SVW-AGR —Page 5
Case 2:18-cv-02612-SVW-AGR Document 177-1 Filed 12/23/19 Page 12 of 32 Page ID
                                  #:3227



   1   relative degree of importance to be attached to any particular factor will depend
   2   upon and be dictated by the nature of the claim(s) advanced, the type(s) of relief
   3   sought, and the unique facts and circumstances presented by each individual case.”
   4   Officers for Justice, 688 F.2d at 625.
   5         As discussed below, the proposed $28.25 million Settlement readily satisfies
   6   each of the applicable factors.
   7                Lead Plaintiff and Lead Counsel Have Adequately Represented
                    the Class
   8
             Lead Plaintiff and Lead Counsel have already been determined to be
   9
       adequate representatives of the Class. See Milbeck v. TrueCar, Inc., 2019 WL
 10
       2353010, at **3-4 (C.D. Cal. May 24, 2019) (Court held that Lead Plaintiff is an
 11
       “adequate putative class representative” and the “exact type of sophisticated
 12
       institutional investor that Congress intended to lead securities class actions under
 13
       the PSLRA”). As the Court has recognized, Lead Plaintiff has demonstrated its
 14
       ability and willingness to pursue the Action on the Class’ behalf through its active
 15
       involvement in the litigation.        See Id. at *3 (“Lead Plaintiff has vigorously
 16
       prosecuted this action, including . . . travel to Chicago for a deposition, regularly
 17
       consulting with counsel, and providing and reviewing documents and testimony”).
 18
       Moreover, Lead Counsel has substantial securities litigation experience and is
 19
       recognized as a leading expert in the field. See Hooker Declaration Ex. C (C)
 20
       (Saxena White firm resume); Rentech, 2019 WL 5173771, at *5 (“The Court has
 21
       no reason to believe that Plaintiffs’ Counsel did not adequately represent the
 22
       class”).
 23
             Given this zealous prosecution of the action, Lead Plaintiff and its counsel
 24
       “possessed ‘sufficient information to make an informed decision about
 25
       settlement.’” Hefler II, 2018 WL 6619983, at *6. Specifically, Lead Plaintiff’s
 26
       decision to settle this case was informed by a thorough investigation of the relevant
 27
 28
             LEAD PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION FOR FINAL
                                                   APPROVAL OF PROPOSED CLASS ACTION SETTLEMENT
                                                                Case No. 2:18-cv-02612-SVW-AGR —Page 6
Case 2:18-cv-02612-SVW-AGR Document 177-1 Filed 12/23/19 Page 13 of 32 Page ID
                                  #:3228



   1   claims; the filing of a detailed Complaint; success in defeating a motion to dismiss
   2   and in obtaining class certification; extensive review of approximately 3.5 million
   3   pages of documents obtained from Defendants and third parties; active discovery
   4   motion practice; consultation with experts; and research and preparation for
   5   depositions. Plaintiff’s claims are typical of and coextensive with the claims of the
   6   Settlement Class, and they have no antagonistic interests; rather, Plaintiff’s interest
   7   in obtaining the largest possible recovery in this Action is aligned with the other
   8   Settlement Class Members. The Settlement is demonstrably the product of well-
   9   informed negotiations and vigorous advocacy on behalf of TrueCar shareholders.
 10    This factor clearly supports approval of the Settlement.
 11                 The Settlement is the Result of Arm’s Length Negotiations
 12          There is a strong presumption of fairness to settlements negotiated at arm’s-
 13    length by experienced counsel and with the assistance of an independent mediator.
 14    See, e.g., Todd v. STAAR Surgical Co., 2017 WL 4877417, at *2 (C.D. Cal. Oct.
 15    24, 2017) (“The assistance of an experienced mediator in the settlement process
 16    confirms that the settlement is non-collusive”); In re Zynga Inc. Secs. Litig., 2015
 17    WL 6471171, at *9 (N.D. Cal. Oct. 27, 2015) (holding that the use of mediator and
 18    fact that significant discovery had been conducted “support the conclusion that the
 19    Plaintiff was appropriately informed in negotiating a settlement”).
 20          “A settlement is presumed to be fair if reached in arms-length negotiations
 21    after relevant discovery has taken place.” Pataky v. Brigantine, Inc., 2018 WL
 22    3020159, at *3 (S.D. Cal. June 18, 2018). As detailed above, the Settlement was
 23    reached after the Parties had conducted substantial discovery. All counsel
 24    possessed a firm understanding of the strengths and weaknesses of their respective
 25    claims and defenses.
 26          Moreover, the Settlement came about only after two in-person mediation
 27    sessions under the guidance of experienced and prominent mediators, as well as
 28
             LEAD PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION FOR FINAL
                                                   APPROVAL OF PROPOSED CLASS ACTION SETTLEMENT
                                                                Case No. 2:18-cv-02612-SVW-AGR —Page 7
Case 2:18-cv-02612-SVW-AGR Document 177-1 Filed 12/23/19 Page 14 of 32 Page ID
                                  #:3229



   1   numerous direct negotiations between counsel. The Parties conducted settlement
   2   discussions in February 2019, before this Court issued its motion to dismiss order,
   3   that were unsuccessful.       Then, after the Court denied Defendants’ motion to
   4   dismiss, certified the Class, and after significant document discovery, the Parties
   5   restarted negotiations in May 2019, under the supervision of Mr. Jed Melnick. Mr.
   6   Melnick is an acclaimed, widely-respected JAMS mediator who has mediated
   7   hundreds of complex disputes with aggregate values in the billions of dollars. He
   8   is also the Managing Mediator for the Weinstein Melnick Team, which includes
   9   the Hon. Daniel Weinstein (Ret.), one of the nation’s preeminent mediators of
 10    complex civil disputes. After written submissions addressing the facts and law of
 11    the case, including, among other things, Defendants’ defenses on the issues of
 12    falsity, scienter and loss causation, a mediation session on June 5, 2019 and intense
 13    continued discussions with Mr. Melnick, Mr. Melnick made a mediator’s
 14    recommendation to settle the case, which the Parties accepted on July 2, 2019.
 15          Accordingly, the advanced posture of this case, and the deliberative nature
 16    of the negotiations evidence a fair process involving good-faith arm’s-length
 17    bargaining. See, e.g., Hefler v. Wells Fargo & Co., 2018 WL 4207245, at *9 (N.D.
 18    Cal. Sept. 4, 2018) (“Hefler I”) (“[I]n light of the fact that the Settlement was
 19    reached after the parties engaged in motion practice and participated in multiple
 20    days of formal mediation, the Court concludes that the negotiations and agreement
 21    were non-collusive.”); In re China Med. Corp. Sec. Litig., 2014 WL 12581781, at
 22    *5 (C.D. Cal. Jan. 7, 2014) (“Moreover, this settlement is the result of a mediation
 23    held before Jed Melnick, Esq., a JAMS mediator. . . Mr. Melnick’s involvement in
 24    the settlement supports the argument that it is non-collusive”).
 25
 26
 27
 28
             LEAD PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION FOR FINAL
                                                   APPROVAL OF PROPOSED CLASS ACTION SETTLEMENT
                                                                Case No. 2:18-cv-02612-SVW-AGR —Page 8
Case 2:18-cv-02612-SVW-AGR Document 177-1 Filed 12/23/19 Page 15 of 32 Page ID
                                  #:3230



   1                The Relief Provided for the Settlement Class is Adequate
   2                        The Amount Offered in the Settlement Weighs in Favor of
                            Final Approval
   3
             The $28,250,000 cash Settlement constitutes a meaningful percentage of the
   4
       maximum possible recovery for the Settlement Class, especially taking into
   5
       account the uncertainty, risks, and costs associated with any attempt to obtain a
   6
       greater amount. Mild v. PPG Indus., Inc., 2019 WL 3345714, at *6 (C.D. Cal. July
   7
       25, 2019) (“Based on the significant risks of continued litigation and the
   8
       Settlement amount, the Court finds that the amount offered for settlement is fair”).
   9
       To evaluate the adequacy of the settlement amount, “courts primarily consider
 10
       plaintiffs’ expected recovery balanced against the value of the settlement offer.” In
 11
       re Extreme Networks, Inc. Sec. Litig., 2019 WL 3290770, at *9 (N.D. Cal. July 22,
 12
       2019). But “[i]t is well-settled law that a cash settlement amounting to only a
 13
       fraction of the potential recovery will not per se render the settlement inadequate or
 14
       unfair.” Officers for Justice, 688 F.2d at 628.
 15
             Lead Plaintiff retained Chad Coffman of Global Economics Group, a highly
 16
       experienced damages expert to opine on damages in this case, and based on Mr.
 17
       Coffman’s analysis, Lead Plaintiff estimates that if they were successful at trial,
 18
       damages could range from $66 million to $240 million. Defendants had credible
 19
       arguments that, if accepted by the Court or the jury, would materially impact the
 20
       amount of recoverable damages. For example, Defendants would have argued that
 21
       they did not know the full details and scope of the USAA website redesign until
 22
       shortly before that redesign was implemented in June 2017, and that they did not
 23
       see the impact of that redesign on TrueCar’s business until the fall of 2017. Such
 24
       arguments had the real potential to dramatically shorten the length of the Class
 25
       Period, which would have significantly reduced damages. Defendants also would
 26
       have argued that much of the decline in the stock price that occurred at the end of
 27
 28
             LEAD PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION FOR FINAL
                                                   APPROVAL OF PROPOSED CLASS ACTION SETTLEMENT
                                                                Case No. 2:18-cv-02612-SVW-AGR —Page 9
Case 2:18-cv-02612-SVW-AGR Document 177-1 Filed 12/23/19 Page 16 of 32 Page ID
                                  #:3231



   1   the Class Period was not attributable to the alleged fraud. The range of recovery
   2   here was thus wide and uncertain.
   3         Accordingly, the Settlement represents a recovery of 12% to 43% of
   4   Plaintiff’s potential recoverable damages. In comparison, the median recovery in
   5   securities class actions in 2018 was approximately 2.6% of estimated damages. See
   6   Stefan Boettrich and Svetlana Starykh, Recent Trends in Securities Class Action
   7   Litigation: 2018 Full-Year Review (NERA Jan. 29, 2019) at p. 36, Fig. 28; see also
   8   International Broth. Of Elec. Workers Local 697 Pension Fund v. Int’l Game
   9   Tech., Inc., 2012 WL 5199742, at *3 (D. Nev. Oct. 19, 2012) (approving
 10    settlement where recovery was 3.5% of maximum damages and noting “[t]his
 11    amount is within the median recovery in securities class actions settled in the last
 12    few years”).
 13          Indeed, settlements valued at much lower percentages of possible damages
 14    are routinely approved. See, e.g., Rentech, 2019 WL 5173771, at *9 (“A 10%
 15    recovery of estimated damages is a favorable outcome in light of the challenging
 16    nature of securities class action cases.”); In re LJ Int'l Inc. Sec. Litig., 2009 WL
 17    10669955, at *4 (C.D. Cal. Oct. 19, 2009) (approving securities fraud class action
 18    settlement where recovery was 4.5% of maximum damages); City of Detroit v.
 19    Grinnell Corp., 495 F.2d 448, 455 n. 2 (2nd Cir. 1974) (“[T]here is no reason, at
 20    least in theory, why a satisfactory settlement could not amount to a hundredth or
 21    even a thousandth part of a single percent of the potential recovery.”).
 22    Accordingly, the Settlement Amount also weighs in favor of approval.
 23                         The Settlement Weighs the Strength of Lead Plaintiff’s
                            Claims with the Substantial Risks of Continuing Litigation
 24
 25          In assessing “the costs, risks, and delay of trial and appeal,” Fed R. Civ. P.
 26    23(e)(2)(C)(i), courts in the Ninth Circuit evaluate “the strength of the plaintiffs’
 27    case; the risk, expense, complexity, and likely duration of further litigation; [and]
 28
             LEAD PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION FOR FINAL
                                                   APPROVAL OF PROPOSED CLASS ACTION SETTLEMENT
                                                               Case No. 2:18-cv-02612-SVW-AGR —Page 10
Case 2:18-cv-02612-SVW-AGR Document 177-1 Filed 12/23/19 Page 17 of 32 Page ID
                                  #:3232



   1   the risk of maintaining class action status throughout the trial.” Extreme Networks,
   2   2019 WL 3290770, at *8 (citing Hanlon, 150 F.3d at 1026).                      Courts favor
   3   settlement as it conserves valuable resources and avoids further “protracted and
   4   uncertain litigation” and “subsequent appeals.” Nat’l Rural Telecomms. Coop. v.
   5   DIRECTV, Inc., 221 F.R.D. 523, 527 (C.D. Cal. 2004). “In most situations, unless
   6   the settlement is clearly inadequate, its acceptance and approval are preferable to
   7   lengthy and expensive litigation with uncertain results.” Riker v. Gibbons, 2010
   8   WL 4366012, at *4 (D. Nev. Oct. 28, 2010) (citing 4 Alba Conte & Herbert B.
   9   Newberg, Newberg on Class Actions § 11:50 (4th ed. 2002)).
 10          Here, Lead Plaintiff has considered the many costly milestones that remain
 11    in this litigation. As an initial matter, “securities fraud class actions are complex
 12    cases that are time-consuming and difficult to prove.” Rentech, 2019 WL 5173771,
 13    at *6; Extreme Networks, 2019 WL 3290770, at *8 (“Securities actions in
 14    particular are often long, hard-fought, complicated, and extremely difficult to
 15    win”). Indeed, complex securities fraud class actions such as this one present
 16    myriad risks that plaintiffs must overcome in order to ultimately secure a recovery.
 17    See, e.g., In re Oracle Corp. Sec. Litig., 627 F.3d 376, 395 (9th Cir. 2010)
 18    (affirming summary judgment in favor of defendants where plaintiff failed to
 19    establish a triable issue on loss causation); In re Neopharm, Inc. Sec. Litig., 705
 20    F.Supp.2d 946, 966 (N.D. Ill. 2010) (granting partial summary judgment where
 21    plaintiffs failed to prove material falsity or scienter). While Plaintiff must prove all
 22    elements of its claims to prevail, Defendants need only succeed on one defense to
 23    potentially defeat the entire action. The uncertainty created by these circumstances
 24    weighs in favor of approving the Settlement.
 25          Moreover, while Lead Plaintiff strongly believes in the merits of this case, it
 26    is cognizant of the risk that continued litigation could end in no recovery at all.
 27    Defendants had strong arguments that their statements were not false, and that they
 28
             LEAD PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION FOR FINAL
                                                   APPROVAL OF PROPOSED CLASS ACTION SETTLEMENT
                                                               Case No. 2:18-cv-02612-SVW-AGR —Page 11
Case 2:18-cv-02612-SVW-AGR Document 177-1 Filed 12/23/19 Page 18 of 32 Page ID
                                  #:3233



   1   did not act with scienter. Specifically, Defendants would have argued that they did
   2   not know the exact details about the USAA website redesign until very shortly
   3   before that redesign was implemented and did not know the impact that such
   4   redesign would have on the Company. Defendants also had arguments that there
   5   were myriad other factors that contributed to the reduction in guidance that the
   6   Company announced at the end of the Class Period, including a difficult sales
   7   environment and significant adverse weather affecting car sales during the
   8   important summer selling season, all of which made forecasting sales more
   9   challenging for TrueCar. Thus, Defendants have denied and vigorously defended
 10    against Lead Plaintiff’s allegations and would continue to do so should this Action
 11    proceed to trial.
 12          Lead Plaintiff believes that it would have advanced strong arguments in
 13    response, including that Defendants knew by the start of the Class Period that
 14    USAA would be making significant changes to the website, and that such changes
 15    would likely negatively impact the Company’s business. However, there is no
 16    question that a jury could determine that Defendants’ statements were not false
 17    when made. Absent settlement now, the Parties may face years litigating this
 18    action to a final resolution, including further discovery, dispositive motions, trial,
 19    and likely post-trial appeals. Sudunagunta v. NantKwest, Inc., 2019 WL 2183451,
 20    at *4 (C.D. Cal. May 13, 2019) (finding the likelihood of “further deposition and
 21    expert discovery, motion practice, trial, and potentially appeals following trial” to
 22    favor settlement); In re Vivendi Universal, S.A., Sec. Litig., 2012 WL 362028, at *1
 23    (S.D.N.Y. Feb. 6, 2012) (noting that, two years after jury verdict in plaintiffs’
 24    favor and ten years after the case was filed, shareholders had still received no
 25    recovery).2
 26
       2
 27      See also In re Omnivision Tech. Inc., 559 F.Supp.2d 1036, 1041 (N.D. Cal. 2008)
       (“[M]erely reaching trial is no guarantee of recovery”); Nat’l Rural Telecomms.
 28
             LEAD PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION FOR FINAL
                                                   APPROVAL OF PROPOSED CLASS ACTION SETTLEMENT
                                                               Case No. 2:18-cv-02612-SVW-AGR —Page 12
Case 2:18-cv-02612-SVW-AGR Document 177-1 Filed 12/23/19 Page 19 of 32 Page ID
                                  #:3234



   1         Furthermore, given the Company’s current stock price, market capitalization
   2   and lowered financial status, Defendants would have had little ability to pay a full
   3   judgment in this case. There was a risk that, even if Lead Plaintiff prevailed on all
   4   issues through the remainder of the litigation and secured a verdict at trial, such a
   5   victory might be meaningless to the Class because they would not be able to
   6   recover on that judgment.
   7         Taking this into account, further litigation carries a great amount of risk and
   8   burden to both parties. Indeed, no matter how efficiently the Action is handled, the
   9   Parties would have to spend a considerable sum to see this complex case to
 10    completion, with no assurance that a greater recovery would be obtained. In light
 11    of these considerations, settlement is less risky, less expensive and less time-
 12    consuming, while providing a certain and beneficial result, favoring approval. See
 13    Class Plaintiffs v. City of Seattle, 955 F.2d 1268, 1291 (9th Cir. 1992).
 14                         The Proposed Method for Distributing Relief to the
                            Settlement Class is Effective
 15
             The Court must consider “the effectiveness of [the] proposed method of
 16
       distributing relief to the class.” Fed. R. Civ. P. 23(e)(2)(C)(ii). Here, as
 17
       demonstrated below in Section III, the method for processing Settlement Class
 18
       Members’ claims and distributing relief to eligible claimants include well-
 19
       established, effective procedures for processing claims submitted by potential
 20
       Settlement Class Members and efficiently distributing the Net Settlement Fund.
 21
       Epiq Class Action & Claims Solutions, Inc. (“Epiq”), the Court-approved Claims
 22
       Administrator, will process claims under the guidance of Lead Counsel, allow
 23
       claimants an opportunity to cure any deficiencies in their claims or request the
 24
       Court to review a denial of their claims, and, lastly, mail Authorized Claimants
 25
       their pro rata share of the Net Settlement Fund (per the Plan of Allocation), after
 26
 27    Coop., 221 F.R.D. at 527 (“even if [a jury] did reach unanimous verdicts, it is
       likely that an appeal would have followed”).
 28
             LEAD PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION FOR FINAL
                                                   APPROVAL OF PROPOSED CLASS ACTION SETTLEMENT
                                                               Case No. 2:18-cv-02612-SVW-AGR —Page 13
Case 2:18-cv-02612-SVW-AGR Document 177-1 Filed 12/23/19 Page 20 of 32 Page ID
                                  #:3235



   1   Court-approval. Claims processing like the method proposed here is standard in
   2   securities class action settlements as it has been long found to be effective. Hefler
   3   II, 2018 WL 6619983, at *7 (“The Court further finds that the proposed claims
   4   process provides an effective method of implementing that plan by ensuring that
   5   the claimant provides sufficient information to calculate the recognized loss
   6   amount. Therefore, this factor weighs in favor of approval”).
   7                        Lead Counsel’s Fee and Expense Request is Fair and
                            Reasonable
   8
             Rule 23(e)(2)(C)(iii) addresses “the terms of any proposed award of
   9
       attorney’s fees, including timing of payment.” As detailed in the accompanying
 10
       Motion for an Award of Attorneys’ Fees and Reimbursement of Litigation
 11
       Expenses, Lead Counsel seek an award of attorneys’ fees of 25% of the Settlement
 12
       Fund and $424,910.42 in expenses, which include eDiscovery costs and costs of
 13
       retaining experts. This falls within the 25-percent benchmark rate for attorney’s fee
 14
       awards in the Ninth Circuit and is consistent with awards in similar complex class
 15
       action cases. See, e.g., Loritz v. Exide Techs., 2016 WL 7246076, at *1 (C.D. Cal.
 16
       June 15, 2016) (Wilson, J.) (awarding 25% and over $1.58 million in costs);
 17
       Unutoa v. Interstate Hotels & Resorts, LLC, 2016 WL 7496127, at *5 (Wilson, J.)
 18
       (awarding 25% and requested costs) (C.D. Cal. Aug. 23, 2016).
 19
             Moreover, Plaintiffs’ Counsel’s lodestar is in excess of the requested 25% of
 20
       the Settlement Fund and would therefore represent a negative multiplier of 0.73.
 21
       Accordingly, a lodestar cross-check would support the reasonableness of such a fee
 22
       request. See, e.g., Vizcaino v. Microsoft Corp., 290 F.3d 1043, 1052-54 (9th Cir.
 23
       2002) (concluding that multipliers most commonly fall range from 1.0 to 4.0);
 24
       Canh Le v. DIRECTV, LLC, 2018 WL 5928192, at *2 (C.D. Cal. May 15, 2018)
 25
       (Wilson, J.) (“a negative multiplier in this context suggests that the requested fee
 26
       award is reasonable”).
 27
 28
             LEAD PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION FOR FINAL
                                                   APPROVAL OF PROPOSED CLASS ACTION SETTLEMENT
                                                               Case No. 2:18-cv-02612-SVW-AGR —Page 14
Case 2:18-cv-02612-SVW-AGR Document 177-1 Filed 12/23/19 Page 21 of 32 Page ID
                                  #:3236



   1         Further, as explained in the Notice, Lead Plaintiff also requests $5,000 for
   2   reimbursement for its time and expenses in representing the Class. See e.g. In re
   3   Omnivision Technologies, Inc., 559 F. Supp. 2d 1036, 1049 (N.D. Cal. 2008)
   4   (reimbursing lead plaintiffs for “time and expenses” in the amount of $29,913.80).
   5                        The Parties Have No Side Agreements Besides Opt-Outs
   6         Rule 23(e)(2)(C)(iv) requires the disclosure of any side agreement. The
   7   Stipulation noted that the parties entered into a confidential supplemental
   8   agreement which provides that if Settlement Class Members opt out of the
   9   Settlement such that the number of shares of TrueCar common stock represented
 10    by such opt outs equals or exceeds a certain amount, TrueCar shall have the option
 11    to terminate the Settlement. Stipulation ¶9.2. Such agreements are common in
 12    securities class actions, and do not weigh against final approval. In re Carrier IQ,
 13    Inc. Consumer Privacy Litig., 2016 WL 4474366, at *5 (N.D. Cal. Aug. 25, 2016)
 14    (“opt-out deals are not uncommon as they are designed to ensure than an objector
 15    cannot try to hijack a settlement in his or her own self-interest”).
 16                         All Settlement Class Members are Treated Equitably
 17          Rule 23 also requires consideration of whether “the proposal treats class
 18    members equitably relative to each other.” Fed. R. Civ. P. 23(e)(2)(D).                    As
 19    described herein, the proposed Plan of Allocation is fair, reasonable and adequate
 20    because it does not treat Plaintiff or any other Class Member preferentially. See In
 21    re Zynga Inc. Sec. Litig., 2015 WL 6471171, at *10 (finding the plan of allocation
 22    “distributes the funds without giving undue preferential treatment to any class
 23    members”). Under the Plan, Class Members who have submitted timely claims will
 24    receive payments on a pro rata basis based on the value of their original claim and
 25    the number of claims filed. Lead Plaintiff, just like all other Class Members, will
 26    be subject to the same formulas for distribution of the Settlement. Thus, this factor
 27    weighs in favor of approval. See PPG, 2019 WL 3345714, at *6.
 28
             LEAD PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION FOR FINAL
                                                   APPROVAL OF PROPOSED CLASS ACTION SETTLEMENT
                                                               Case No. 2:18-cv-02612-SVW-AGR —Page 15
Case 2:18-cv-02612-SVW-AGR Document 177-1 Filed 12/23/19 Page 22 of 32 Page ID
                                  #:3237


                    The Extent of Discovery Completed and the Stage of the
   1                Proceedings Favor Final Settlement Approval
   2         The stage of the proceedings and the amount of discovery completed are
   3   also factors courts consider in determining the fairness, reasonableness, and
   4   adequacy of a settlement. See NantKwest, 2019 WL 2183451, at *4 (finding
   5   “review and analysis of over 140,000 pages of documents” and “extensive
   6   adversarial motion practice, including motions to dismiss and class certification”
   7   supportive of final approval).
   8         Lead Plaintiff’s decision to enter into the Settlement was based on its
   9   thorough understanding of the strengths and weaknesses of its claims and
 10    Defendants’ defenses garnered through Lead Plaintiff’s diligent prosecution of the
 11    Action, which included, among other things: (i) conducting an extensive factual
 12    investigation, including identifying, contacting and interviewing former employees
 13    with knowledge of the facts; (ii) drafting the Amended Complaint subject to the
 14    heightened pleading standards of the PSLRA; (iii) consulting with experts; (iv)
 15    successfully opposing Defendants’ motion to dismiss; (v) conducting extensive
 16    fact discovery, which included seeking and obtaining over 3.5 million pages of
 17    documents from Defendants and various third parties, briefing and arguing Lead
 18    Plaintiff’s motion to compel Defendants’ production of responsive Slack data, as
 19    well as defending and preparing for depositions; (vi) successfully litigating Lead
 20    Plaintiff’s class certification motion; and (vii) preparing for and participating in
 21    two mediation sessions before widely-respected mediators. This factor clearly
 22    weighs in favor of final approval of the Settlement. STAAR Surgical Co., 2017
 23    WL 4877417, at *4 (holding that it “weighs in favor final settlement approval”
 24    where the “parties engaged in extensive adversarial motion practice, including
 25    regarding class certification and discovery disputes” and “researched, prepared,
 26    and drafted comprehensive mediation briefs”).
 27
 28
             LEAD PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION FOR FINAL
                                                   APPROVAL OF PROPOSED CLASS ACTION SETTLEMENT
                                                               Case No. 2:18-cv-02612-SVW-AGR —Page 16
Case 2:18-cv-02612-SVW-AGR Document 177-1 Filed 12/23/19 Page 23 of 32 Page ID
                                  #:3238


                    The Risk of Maintaining a Class Action Supports Approval
   1
             While the Court has granted class certification, its order is conditional, as
   2
       Rule 23(c)(1) expressly provides that a class certification order may be “altered or
   3
       amended before final judgment.” Fed. R. Civ. P. 23(c)(1); see, e.g., Vizcaino v.
   4
       U.S. Dist. Court, 173 F.3d 713, 721 (9th Cir. 1999) (certification order may be
   5
       altered or amended “‘before the decision on the merits’”). If the Action were to
   6
       proceed, Defendants may succeed in modifying or decertifying the Class. Indeed,
   7
       Defendants would have vigorously argued at summary judgment and trial that the
   8
       Class Period should not begin until August 2017 (or even later), which is when
   9
       they argued that they began to realize that the website redesign was negatively
 10
       impacting their business. Therefore, this factor weighs in favor of granting final
 11
       approval. See e.g. In re Immune Response Sec. Litig., 497 F. Supp. 2d 1166, 1172
 12
       (S.D. Cal. 2007) (finding risk that defendants would attempt to shorten class period
 13
       based on evidence produced during discovery supported settlement).
 14
                    The Experience and Views of Counsel Favor Settlement
 15
             The recommendation of experienced counsel in favor of settlement carries a
 16
       “great deal of weight” in a court’s determination of the reasonableness of a
 17
       settlement. Immune, 497 F. Supp. 2d at 1174. Lead Counsel has significant
 18
       experience in securities and other complex class action litigation and has
 19
       negotiated numerous other substantial class action settlements throughout the
 20
       country. Lead Counsel has been an integral part of many settlements of this
 21
       nature, and, in their estimation, this Settlement is an excellent result because it
 22
       provides the Settlement Class with genuine relief under difficult legal and practical
 23
       circumstances. Extreme, 2019 WL 3290770, at *9 (“That such experienced counsel
 24
       advocate in favor of the settlement weighs in favor of approval”).
 25
             At the time that the Parties agreed to the Settlement—after intense litigation
 26
       and extensive discovery on an expedited schedule—Lead Counsel had obtained a
 27
 28
             LEAD PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION FOR FINAL
                                                   APPROVAL OF PROPOSED CLASS ACTION SETTLEMENT
                                                               Case No. 2:18-cv-02612-SVW-AGR —Page 17
Case 2:18-cv-02612-SVW-AGR Document 177-1 Filed 12/23/19 Page 24 of 32 Page ID
                                  #:3239



   1   thorough understanding of the strengths and weaknesses of the claims and defenses
   2   in this case. NantKwest, 2019 WL 2183451, at *5 (favoring final approval as
   3   “Counsel have conducted detailed discovery in this action, filed numerous motions
   4   for Plaintiffs and the class, and engaged in extensive mediated negotiations before
   5   ultimately reaching and recommending this Agreement”). It is Lead Counsel’s
   6   informed opinion that given the risks and uncertainties inherent in this complex
   7   securities class action litigation, the proposed settlement is fair, reasonable and
   8   adequate and in the best interest of the Settlement Class. “Based on counsels’
   9   knowledge of the specific facts of this action, experience in settlements such as
 10    this, and opinion that the Settlement is fair, reasonable, and adequate,” this factor
 11    weighs in favor of final settlement approval.          Harris v. U.S. Physical Therapy,
 12    Inc., 2012 WL 3277278, at *7 (D. Nev. July 18, 2012).
 13                 The Positive Reaction of the Class Supports Settlement Approval
 14          “It is established that the absence of a large number of objections to a
 15    proposed class action settlement raises a strong presumption that the terms of a
 16    proposed class settlement action are favorable to the class members.” Nat’l Rural
 17    Telecomms. Coop., 221 F.R.D. at 528-29; see also Churchill Village LLC v. Gen.
 18    Elec., 361 F.3d 566, 577 (9th Cir. 2004) (affirming settlement with 45 objections
 19    out of 90,000 notices sent).
 20          Here, the deadline for submission of objections to the Settlement, or
 21    exclusion requests, is January 6, 2020. To date, after an extensive notice program
 22    (see Epiq Decl. ¶¶3-18), the parties have received no objections or exclusion
 23    requests, which strongly weighs in favor of final approval. Epiq Decl. ¶¶19-22.3
 24    “Many potential class members are sophisticated institutional investors; the lack of
 25
 26
       3
 27     Should any objections be received after the date of this submission, they will be
       addressed by Lead Counsel in a reply brief with the Court due January 20, 2020.
 28
             LEAD PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION FOR FINAL
                                                   APPROVAL OF PROPOSED CLASS ACTION SETTLEMENT
                                                               Case No. 2:18-cv-02612-SVW-AGR —Page 18
Case 2:18-cv-02612-SVW-AGR Document 177-1 Filed 12/23/19 Page 25 of 32 Page ID
                                  #:3240



   1   objections from such institutions indicates that the settlement is fair and
   2   reasonable.” Extreme, 2019 WL 3290770, at *9.
   3         Moreover, the approval of Lead Plaintiff, a sophisticated institutional
   4   investor with a substantial financial stake in the litigation, which was closely
   5   involved throughout the litigation and the settlement negotiations, also supports
   6   approval of the Settlement. See City of Providence v. Aeropostale, Inc., 2014 WL
   7   1883494, at *4 (S.D.N.Y. May 9, 2014) (“the recommendation of Lead Plaintiff, a
   8   sophisticated institutional investor, also supports the fairness of the Settlement”);
   9   Ex. A. to Hooker Declaration at ¶¶5, 15.
 10          In sum, as discussed in detail above, each of the Rule 23(e)(2) and Hanlon
 11    factors support a finding that the Settlement is fair, reasonable, and adequate. Final
 12    approval is, therefore, appropriate.
 13    III. NOTICE TO THE SETTLEMENT CLASS SATISFIED THE
             REQUIREMENTS OF RULE 23, DUE PROCESS, AND THE PSLRA
 14          Upon approval of the Settlement, “[t]he court must direct notice in a
 15    reasonable manner to all class members who would be bound by the [proposed
 16    settlement].” Fed. R. Civ. P. 23(e)(1). As such, the rule requires that “[i]ndividual
 17    notice must be sent to all class members whose names and addresses may be
 18    ascertained through reasonable effort.” Rentech, 2019 WL 5173771, at *8 (C.D.
 19    Cal. Oct. 10, 2019). To comport with due process, “notice must be the best
 20    practicable, ‘reasonably calculated, under all the circumstances, to apprise
 21    interested parties of the pendency of the action and afford them an opportunity to
 22    present their objections.’” Silber v. Mabon, 18 F.3d 1449, 1454 (9th Cir. 1994)
 23    (quoting Mullane v. Central Hanover Bank & Trust Co., 339 U.S. 306, 314
 24    (1950)). Additionally, “[s]ettlement notices are supposed to present information
 25    about a proposed settlement neutrally, simply, and understandably [.]” Rodriguez
 26    v. West. Pub. Corp., 563 F.3d 948, 962 (9th Cir. 2009).
 27
 28
             LEAD PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION FOR FINAL
                                                   APPROVAL OF PROPOSED CLASS ACTION SETTLEMENT
                                                               Case No. 2:18-cv-02612-SVW-AGR —Page 19
Case 2:18-cv-02612-SVW-AGR Document 177-1 Filed 12/23/19 Page 26 of 32 Page ID
                                  #:3241



   1         Similarly, the PSLRA imposes notice requirements. See 15 U.S.C. § 78u-
   2   4(a)(7). Under the PSLRA, any proposed final settlement agreement “shall include
   3   each of the following statements, along with a cover page summarizing the
   4   information contained in such statements:” a statement of plaintiff recovery, a
   5   statement of potential outcomes of the case, a statement on attorneys’ fees or costs,
   6   identification of lawyers’ representatives, reasons for the settlement, and other
   7   information as required by the court. Id.
   8         Here, Lead Plaintiff selected Epiq, an experienced and diligent claims
   9   administrator, to administrate the notice and claims program. In connection with
 10    the proposed Settlement, the Claims Administrator compiled a list of 1,280
 11    nominees contained in its proprietary nominee database; mailed 3,091 copies of the
 12    Notice Packet to potential Settlement Class Members whose names and addresses
 13    were received from individuals or nominees; mailed 7,552 Notice Packets to
 14    nominees who requested Notice Packets to forward to their customers; and
 15    received shareholder lists containing unique names and addresses of 14 additional
 16    TrueCar common stock holders during the Class Period, for an aggregate of 11,937
 17    Notice Packets disseminated. Ex. B to Hooker Decl. (Declaration of Ed Barrero of
 18    Epiq) ¶¶3-13. Epiq published the Summary Notice in Investor’s Business Daily
 19    and over Business Wire on November 11, 2019 (id. at ¶14); maintained a website,
 20    at www.truecarsecuritiessettlement.com, which went “live” on November 4, 2019
 21    (id. at ¶¶17-18); and maintained call center services (id. at ¶¶15-16). Copies of the
 22    Stipulation, Notice, Summary Notice, Claim Form, and Preliminary Approval
 23    Order are also available on Lead Counsel’s website, www.saxenawhite.com.
 24          The Notice was carefully drafted to contain all necessary information. All of
 25    the information is provided in plain language and in a format that is easily
 26    accessible. The Notice clearly advises recipients of their legal rights and
 27    obligations in connection with the Settlement, including the right to object to any
 28
             LEAD PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION FOR FINAL
                                                   APPROVAL OF PROPOSED CLASS ACTION SETTLEMENT
                                                               Case No. 2:18-cv-02612-SVW-AGR —Page 20
Case 2:18-cv-02612-SVW-AGR Document 177-1 Filed 12/23/19 Page 27 of 32 Page ID
                                  #:3242



   1   portion of the Settlement or submit a completed Proof of Claim to be eligible to
   2   share in the Settlement. Contact information for Lead Counsel and the Claims
   3   Administrator is provided, as well as a toll-free number and website for the
   4   recipient if there are any questions.
   5         Specifically, the Notice informed Settlement Class Members of, among
   6   other things: (1) an explanation of the nature of the Action and the claims asserted;
   7   (2) the definition of the Settlement Class; (3) the amount of the Settlement; (4) the
   8   reasons why the Parties are proposing the Settlement; (5) the estimated average
   9   recovery per affected share of TrueCar common stock; (6) the maximum amount
 10    of attorneys’ fees and expenses that will be sought; (7) the identity and contact
 11    information for the representatives of Lead Counsel who are reasonably available
 12    to answer questions from Settlement Class Members; (8) Settlement Class
 13    Members’ right to opt-out of the Settlement Class or to object to the Settlement,
 14    the Plan of Allocation or the requested attorneys’ fees or expenses; (9) the binding
 15    effect of a judgment on Settlement Class Members; and (10) the dates and
 16    deadlines for certain Settlement-related events. The Notice also contains the Plan
 17    of Allocation and provides Settlement Class Members with information on how to
 18    submit a Claim Form in order to be eligible to receive a distribution from the Net
 19    Settlement Fund.
 20          Notice programs such as this have been approved in a multitude of class
 21    action settlements. See e.g. Rentech, 2019 WL 5173771, at *8 (approving mailed
 22    notice, published summary notice, and availability of online notice); Hefler II,
 23    2018 WL 6619983, at *5 (approving similar notice program); Destefano v. Zynga,
 24    Inc., 2016 WL 537946, at *7 (N.D. Cal. Feb. 11, 2016) (finding individual notice
 25    mailed to class members combined with summary publication constituted “the best
 26    form of notice available under the circumstances”). Moreover, this Court has
 27    already found that the proposed notice program is adequate and sufficient. See
 28
             LEAD PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION FOR FINAL
                                                   APPROVAL OF PROPOSED CLASS ACTION SETTLEMENT
                                                               Case No. 2:18-cv-02612-SVW-AGR —Page 21
Case 2:18-cv-02612-SVW-AGR Document 177-1 Filed 12/23/19 Page 28 of 32 Page ID
                                  #:3243



   1   Preliminary Approval Order at ¶¶4-5. Lead Counsel and Epiq carried out the
   2   notice program as proposed. Therefore, Lead Plaintiff respectfully submits that the
   3   Notice fairly apprises Settlement Class Members of their rights with respect to the
   4   Settlement and is the best notice practicable under the circumstances.
   5   IV.   THE PLAN OF ALLOCATION IS FAIR, REASONABLE AND
             ADEQUATE
   6
   7         A plan of allocation should be approved where it is “fair, reasonable, and
   8   adequate.” City of Seattle, 955 F.2d at 1284-85; see also Omnivision., 559 F. Supp.
   9   2d at 1045. “A plan of allocation that reimburses class members based on the
 10    extent of their injuries is generally reasonable . . . . It is also reasonable to allocate
 11    more of the settlement to class members with stronger claims on the merits.” In re
 12    Oracle Sec. Litig., 1994 WL 502054, at *1 (N.D. Cal. June 18, 1994); Omnivision,
 13    559 F. Supp. 2d at 1045 (“It is reasonable to allocate the settlement funds to class
 14    members based on the extent of their injuries or the strength of their claims on the
 15    merits.”).
 16          Here, the Plan of Allocation is found in the Notice (¶¶51-69), which was
 17    preliminarily approved by the Court. In developing the Plan of Allocation, Lead
 18    Plaintiff’s damages expert calculated the estimated alleged amount of artificial
 19    inflation in the per share closing price of TrueCar common stock which allegedly
 20    was proximately caused by Defendants’ alleged false and misleading statements
 21    and material omissions. Notice ¶52. In calculating the estimated alleged artificial
 22    inflation allegedly caused by Defendants’ alleged misrepresentations and
 23    omissions, Lead Plaintiff’s damages expert considered price changes in TrueCar
 24    common stock in reaction to certain public announcements allegedly revealing the
 25    truth concerning Defendants’ alleged misrepresentations and material omissions,
 26    adjusting for price changes that were attributable to market or industry forces.
 27    Notice ¶53.
 28
             LEAD PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION FOR FINAL
                                                   APPROVAL OF PROPOSED CLASS ACTION SETTLEMENT
                                                               Case No. 2:18-cv-02612-SVW-AGR —Page 22
Case 2:18-cv-02612-SVW-AGR Document 177-1 Filed 12/23/19 Page 29 of 32 Page ID
                                  #:3244



   1         The Plan of Allocation calculates a “Recognized Loss Amount” for each
   2   purchase of TrueCar common stock during the Class Period that is listed in the
   3   Claim Form and for which adequate supporting documentation is provided.
   4   Recognized Loss Amounts are based primarily on the difference in the amount of
   5   alleged artificial inflation in the prices of TrueCar common stock at the time of
   6   purchase or acquisition and at the time of sale or the difference between the actual
   7   purchase price and sale price. Notice ¶55. Claimants who purchased shares during
   8   the Class Period but did not hold those shares through at least the end of the day on
   9   November 6, 2017 will have no Recognized Loss Amount as to those transactions
 10    because any loss they suffered would not have been caused by the disclosure of the
 11    alleged fraud. Notice ¶55. The sum of a claimant’s Recognized Loss Amounts for
 12    all his, her or its Class Period purchases is the Claimant’s “Recognized Claim,”
 13    and the Net Settlement Fund will be allocated to eligible claimants on a pro rata
 14    basis based on the relative size of their Recognized Claims. Notice ¶58, 64-65.
 15          The Plan of Allocation is consistent with the damages and loss causation
 16    calculations, and takes into account the relative strengths and weaknesses of the
 17    claims asserted in the Complaint. The Plan of Allocation provides a reasonable,
 18    rational basis for Class Members to recover their pro rata damages based upon the
 19    dates on which they purchased or sold TrueCar common stock. The proposed Plan
 20    of Allocation also prohibits class members from receiving a windfall by limiting
 21    recovery only to those class members who suffered actual losses. Rentech, 2019
 22    WL 5173771, at *8 (“Each Class Member's allocation will therefore be
 23    proportionate to actual injury. The Court finds that the Plan of Allocation is ‘fair,
 24    reasonable, and adequate’”). To date, after mailing more than 11,937 Notices, no
 25    Class Members have objected to the Plan of Allocation.                  This fact supports
 26    approval.
 27
 28
             LEAD PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION FOR FINAL
                                                   APPROVAL OF PROPOSED CLASS ACTION SETTLEMENT
                                                               Case No. 2:18-cv-02612-SVW-AGR —Page 23
Case 2:18-cv-02612-SVW-AGR Document 177-1 Filed 12/23/19 Page 30 of 32 Page ID
                                  #:3245



   1   V.    CONCLUSION
   2         For all the foregoing reasons, Lead Plaintiff respectfully requests that the
   3   Court approve the proposed Settlement and Plan of Allocation as fair, reasonable,
   4   and adequate.
   5   Dated: December 23, 2019                  Respectfully submitted,
   6
                                                 KAPLAN FOX & KILSHEIMER LLP
   7
                                                 By: /s/     Justin B. Farar
   8
   9                                             Justin B. Farar (SBN 211556)
                                                 12400 Wilshire Boulevard
 10                                              Suite 820
                                                 Los Angeles, CA 90025
 11                                              Telephone: 310.575.8604
                                                 Facsimile: 310.444.1913
 12                                              Email: jfarar@kaplanfox.com

 13                                              -and-

 14                                              Laurence D. King (SBN 206423)
                                                 Mario M. Choi (SBN 243409)
 15                                              1999 Harrison Street, Suite 1560
                                                 Oakland, California 94612
 16                                              Telephone: 415.772.4700
                                                 Facsimile: 415.772.4707
 17                                              Email: lking@kaplanfox.com
                                                       mchoi@kaplanfox.com
 18
                                                 Robert N. Kaplan (admitted pro hac vice)
 19                                              Jeffrey P. Campisi (admitted pro hac vice)
                                                 Jason A. Uris (admitted pro hac vice)
 20                                              850 Third Avenue, 14th Floor
                                                 New York, NY 10022
 21                                              Telephone: (212) 687-1980
                                                 Facsimile: (212) 687-7714
 22                                              Email: rkaplan@kaplanfox.com
                                                        jcampisi@kaplanfox.com
 23                                                     juris@kaplanfox.com

 24                                              Liaison Counsel for Lead Plaintiff and the
                                                 Class
 25
                                                 SAXENA WHITE P.A.
 26                                              Maya Saxena
                                                 Joseph E. White, III
 27                                              Lester R. Hooker (241590)
                                                 Dianne M. Pitre (286199)
 28
            LEAD PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION FOR FINAL
                                                  APPROVAL OF PROPOSED CLASS ACTION SETTLEMENT
                                                              Case No. 2:18-cv-02612-SVW-AGR —Page 24
Case 2:18-cv-02612-SVW-AGR Document 177-1 Filed 12/23/19 Page 31 of 32 Page ID
                                  #:3246


                                                7777 Glades Road, Suite 300
   1                                            Boca Raton, FL 33434
                                                Telephone: (561) 394-3399
   2                                            Facsimile: (561) 394-3382
                                                E-mail:     msaxena@saxenawhite.com
   3                                                        jwhite@saxenawhite.com
                                                            lhooker@saxenawhite.com
   4                                                        dpitre@saxenawhite.com
   5
                                                -and-
   6
                                                Steven B. Singer
   7                                            Kyla Grant
                                                Sara DiLeo
   8                                            10 Bank Street, 8th Floor
                                                White Plains, NY 10606
   9                                            Telephone: (914) 437-8551
                                                Facsimile: (888) 631-3611
 10                                             E-mail:     ssinger@saxenawhite.com
                                                            kgrant@saxenawhite.com
 11                                                         sdileo@saxenawhite.com
 12                                             Lead Counsel for Lead Plaintiff and the
                                                Class
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
           LEAD PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION FOR FINAL
                                                 APPROVAL OF PROPOSED CLASS ACTION SETTLEMENT
                                                             Case No. 2:18-cv-02612-SVW-AGR —Page 25
Case 2:18-cv-02612-SVW-AGR Document 177-1 Filed 12/23/19 Page 32 of 32 Page ID
                                  #:3247



   1      PROOF OF SERVICE VIA ELECTRONIC POSTING PURSUANT TO
              CENTRAL DISTRICT OF CALIFORNIA LOCAL RULES
   2                 AND ECF GENERAL ORDER NO. 10-07
   3
             I HEREBY CERTIFY that, on December 23, 2019, I electronically filed the
   4
       foregoing with the Clerk of Court using the CM/ECF system, which will send a
   5
       notice of electronic filing to all registered users. I certify under penalty of perjury
   6
       under the laws of the United States of America that the foregoing is true and
   7
       correct.
   8
             Executed on December 23, 2019.
   9
 10                                               /s/ Justin B. Farar
 11                                                  Justin B. Farar
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
             LEAD PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION FOR FINAL
                                                   APPROVAL OF PROPOSED CLASS ACTION SETTLEMENT
                                                               Case No. 2:18-cv-02612-SVW-AGR —Page 26
